Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2020 has been entered.
 
Response to Arguments
Applicant’s arguments regarding the rejection of amended claim 1 under 35 USC § 102 are not persuasive. Upon further consideration, a new ground(s) of rejection is made in view of Ziller, necessitated by Applicant’s amendment of claim 1.
         It is important to note that the term “performance” is very broad term. As an example in the rejection below Examiner used as performance the ability to transmit or receive. Ziller explicitly teaches that some antennas operate in different configurations and perform differently (one subgroup is transmitting the second subgroup is receiving). Based on that Examiner presented the rejection. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 4-7 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziller (EP 1522869).

As per Claim 1, Ziller teaches a method, comprising: 
selecting, by a processor associated with a radar system, a mode of a plurality of modes(mode 1 [0010] mode 2 [0013]  mode 3 [0020]) in which to operate the radar system (Par. 0051, 0054, 0055; Fig. 5, controller 110); and 
controlling, by the processor, the radar system to operate in the selected mode by utilizing a plurality of antennas in a respective configuration of a plurality of configurations of the antennas which corresponds to the selected mode (Par. 0051, 0054, 0055; Fig. 5, controller 110 with Par. 0042-0050 and Fig. 3 and 4), 

wherein each configuration of the plurality of configurations of the antennas utilizes a respective number of antennas of the plurality of antennas (Par. 0042-0050; Fig. 3 and 4 and also [0010, 0013, 0020]), and
wherein at least two antennas ([0010] two antennas from subgroup of the receiving antennas)of the plurality of antennas(transmitting and sub group of receiving antennas) have one or more characteristics(single characteristics is chosen as receive performance ) that are different[0010](from transmit performance) among a plurality of characteristics comprising gain, power consumption, and performance (transmit or receive performance).



As per Claim 4, Ziller teaches the method of Claim 1, wherein the controlling of the radar system to operate in the selected mode by utilizing the plurality of antennas in the respective configuration of the plurality of configurations of the antennas which corresponds to the selected mode comprises: 
for each mode of the plurality of modes:

activating a respective second number of receivers to receive reflected radar signals through a second subset of one or more antennas of the plurality of antennas having the respective second number of antennas (Fig. 1 and 3, Rx-module/antennas 22).

As per Claim 5, Ziller teaches the method of Claim 4, wherein the respective first number for a first mode of the modes differs from the respective first number for at least a second mode of the modes, and wherein the respective second number for the first mode of the modes differs from the respective second number for at least a third mode of the modes (Par. 0042-0050; Fig. 3 and 4, the number of receive and transmit antennas are different from mode to mode).

As per Claim 6, Ziller teaches the method of Claim 4, wherein the first subset of one or more antennas of the plurality of antennas comprises one or more in-package antennas, one or more external antennas, or a combination thereof, wherein the one or more in-package antennas are enclosed in a package with the first number of transmitters, and wherein the one or more external antennas are external to the package (Fig. 1; Par. 0041, the antennas are preferably at the outside of the housing 12, i.e. “external”).

As per Claim 7, Ziller teaches the method of Claim 4, wherein the second subset of one or more antennas of the plurality of antennas comprises one or more in-package antennas, one or more external antennas, or a combination thereof, wherein the one or more in-package antennas are enclosed in a package with the second number of receives, and wherein the one or more external antennas are external to the package (Fig. 1; Par. 0041, the antennas are preferably at the outside of the housing, i.e. “external”).

As per Claim 21, Ziller teaches a method, comprising: 
selecting, by a processor associated with a radar system, a mode of a plurality of modes in which to operate the radar system (mode 1 [0010] mode 2 [0013]  mode 3 [0020]) in which to operate the radar system (Par. 0051, 0054, 0055; Fig. 5, controller 110);; and 
controlling, by the processor, a plurality of radar chips (implicit) of the radar system to operate in the selected mode by utilizing a plurality of antennas corresponding to the plurality of radar chips in a respective configuration of a plurality of configurations of the antennas which corresponds to the selected mode (Par. 0051, 0054, 0055; Fig. 5, controller 110 with Par. 0042-0050 and Fig. 3 and 4), 
wherein each configuration of the plurality of configurations of the antennas results in respective antenna characteristics (Par. 0042-0050; Fig. 3 and 4 also it is important to note that the each configurations the antenna array uses sub-groups which have different performance[transmitting and receiving]), 

wherein each of the plurality of radar chips comprises a transmitter, a receiver, a switch and a control unit with the switch coupled between the transmitter and the receiver and with the control unit controlling the switch to electrically connect either the transmitter or the receiver to a respective one of the plurality of antennas through the switch (0053-0054).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziller (EP 1522869) and further in view of Schoeberl (US 20080258964).

As per Claim 2, Ziller teaches the method of Claim 1, but does not teach that the selecting of the mode of the plurality of modes comprises selecting a mode from a plurality of modes comprising:
 an ultra-short-range radar (USRR) mode; 
a short-range radar (SRR) mode; 
a medium-range radar (MRR) mode; and 
a long-range radar (LRR) mode.
  
However Schoebler teaches that selecting of the mode of the plurality of modes comprises selecting a mode from a plurality of modes comprising:
 an ultra-short-range radar (USRR) mode; 
a short-range radar (SRR) mode; 
a medium-range radar (MRR) mode; and 
a long-range radar (LRR) mode (0007, 0045, 0069).
  It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Ziller with invention by Schoebler in order to detect vehicles in required distances and angles (Schoebler: Par. 0007).	


Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziller (EP 1522869) and further in view of Thompson (US 7528613).

As per Claim 8, Ziller teaches the method of Claim 1, but does not teach that the controlling of the radar system to operate in the selected mode by utilizing the plurality of antennas in the respective configuration of the plurality of configurations of the antennas which corresponds to the selected mode comprises: 
utilizing a first subset of one or more antennas of the plurality of antennas to transmit radar signals;
 utilizing a second subset of one or more antennas of the plurality of antennas to receive reflected radar signals; 
detecting a fault in the first subset or the second subset; and
 performing either of: 
utilizing a third subset of one or more antennas of the plurality of antennas to transmit the radar signals responsive to the fault being associated with at least one antenna in the first subset; or 
utilizing a fourth subset of one or more antennas of the plurality of antennas to receive the reflected radar signals responsive to the fault being associated with at least one antenna in the second subset.


utilizing a first subset of one or more antennas of the plurality of antennas to transmit radar signals (Col. 3, Lines 21-26);
 utilizing a second subset of one or more antennas of the plurality of antennas to receive reflected radar signals (Col. 3, Lines 21-26); 
detecting a fault in the first subset or the second subset (Col. 5, Lines 14-40, some operating antennas fail); and
 performing either of: 
utilizing a third subset of one or more antennas of the plurality of antennas to transmit the radar signals responsive to the fault being associated with at least one antenna in the first subset; or 
utilizing a fourth subset of one or more antennas of the plurality of antennas to receive the reflected radar signals responsive to the fault being associated with at least one antenna in the second subset (Col. 5, Lines 14-40; Fig. 3; it is suggested to use redundant antenna panels 74 to be switched in case of failure of the operational one).
   At the time of the invention it would have been obvious to have modified the method of Ziller with the property of the method of Thompson to allow one panel to fail without losing the radar functionality (Thompson: Col. 5, Lines 32-33).


As per Claim 9, Ziller/Thompson teaches the method of Claim 8, wherein the utilizing of the first subset results in first antenna characteristics for transmitting the radar signals, wherein the utilizing of the second subset results in second antenna characteristics for receiving the reflected radar signals, wherein the utilizing of the third subset results in third antenna characteristics for transmitting the radar signals, wherein the utilizing of the fourth subset results in fourth antenna characteristics for receiving the reflected radar signals (Thompson: first subset corresponds to receiver antennas of modules 24 and 26; second subset correspond to transmit antennas of modules 24 and 26, The third subset corresponds to receive antennas of antenna 72; the fourth subset corresponds to transmit antennas of antenna 72), 
   Ziller also teaches that the third antenna characteristics approximate(first antenna and third antenna are transmitting antennas and hence the performance is transmitting and its not just approximate but rather exactly the same ) the first antenna characteristics, and wherein the fourth antenna characteristics approximate the second antenna characteristics.(both antennas are receive antennas)

  However, it would have been obvious for one of ordinary skill in the art to have modified the first to fourth antenna characteristics(in the sense of gain or other parameters or field of view or any other characteristics) such that the third antenna characteristics approximate the first antenna characteristics, and wherein the fourth antenna characteristics approximate the second antenna characteristics so that when switching the antennas in case of failure there would be similar antenna pattern and characteristics to keep the radiation conditions similar. 

In another case the antennas can have directional radiation patterns. For example pattern illuminating front of the vessel or vehicle. In case of military ships for example or in the vehicle it is obvious to use two sets of antennas one looking forward second looking in backward region in order to illuminate  multiple regions. Having the antennas with similar characteristics allows cheaper design and manufacturing. 
 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziller (EP 1522869) and further in view of Thompson (US 7528613) (evidenced by Albert US 20160327639 A1).

As per Claim 10, Ziller/Thompson teaches the method of Claim 8, wherein a first antenna of the plurality of antennas is in both the second subset and the third subset, and wherein a second antenna of the plurality of antennas is in both the first subset and the fourth subset (This is merely sorting of subset names and definition of the subsets).
It is important to note that sorting the antennas to subset is completely arbitrary as long as subset performs the function. For example Albert US 20160327639 A1 teaches on fig. 9 the two transmitting antennas 4.1 and 4.2, also 3 receiving antennas 



Conclusion
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business 

/HELENA SERAYDARYAN/
Examiner, Art Unit 3648

                                                                                                                                                                                                      /ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648